Case 9:19-cv-81160-RS Document 157 Entered on FLSD Docket 02/18/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:19-cv-81160

  APPLE INC.,

                     Plaintiff,

          v.

  CORELLIUM, LLC,

                     Defendant.


                        JOINT MOTION TO ADD DATES TO SCHEDULE

         Plaintiff Apple Inc. (“Apple”) and Defendant Corellium, LLC (“Corellium,” and

  collectively, the “Parties”) respectfully move this Court for an order adding dates for service of a

  supplemental expert report by Apple and service of a supplemental expert rebuttal report by

  Corellium in light of a discovery compromise reached by the Parties.

         1.      Apple propounded its First Set of Requests for Production of Documents (“First

  Set of RFPs”) to Corellium on October 9, 2019. ECF No. 68-1. In its First Set of RFPs, Apple

  defined the “Corellium Apple Product” to mean “all products developed, produced, or sold by

  Corellium that can enable creation of at least one Virtual Device. Unless otherwise specified, this

  term includes any and all versions of such products, separately or inclusively.” Id. at 3. Apple

  defined “Virtual Device” to mean “software that mimics the physical hardware, functionality,

  and/or look and feel of an iOS Device.” Id. at 2. And Apple defined “iOS Device” to mean “any

  Apple device or hardware that runs any version of iOS, including but not limited to the iPhone®,

  Mac®, iPad®, Apple Watch®, AirPods®, AppleTV®, HomePod™, and iPod Touch®.” Id.

         2.      Corellium served its initial Responses and Objections to Apple’s First Set of RFPs

  on November 18, 2019. ECF No. 68-2. On January 13, 2020, following multiple meet and confers
Case 9:19-cv-81160-RS Document 157 Entered on FLSD Docket 02/18/2020 Page 2 of 6



  between the Parties that did not resolve the identified disputes, Apple filed a motion to compel

  production of documents responsive to its First Set of RFPs. ECF No. 68.

         3.      Corellium served amended Reponses and Objections to Apple’s First Set of RFPs

  on January 17, 2020. ECF No. 77-1. In its amended responses, Corellium objected to producing

  documents regarding its “core technology, which has no direct connection with iOS, uses no Apple

  code, and does not contain any works that Apple is asserting copyrights to in this Action, all of

  which are not proportional to the needs of this case.” See id. at 4.

         4.      On February 12, 2020, the Magistrate Judge held a hearing regarding Apple’s

  motion to compel production of documents responsive to Apple’s First Set of RFPs (“Motion to

  Compel”). See Court’s Orders Setting Hearing on Pending Discovery Motions, ECF Nos. 83, 106,

  115.

         5.      At the hearing, the Magistrate Judge requested that the parties attempt to reach an

  agreement on the definition of the “Corellium Apple Product” in Apple’s First Set of RFPs.

  Corellium proposed using the following definition of “Corellium Apple Product”: “only those

  components of the Corellium platform that are responsible for handling iOS.” In the interest of

  compromise, Apple agreed to proceed with discovery using Corellium’s narrower definition of

  that term, provided that (a) Apple is able to seek broader discovery if Apple and its expert

  conclude, in good faith, that the discovery provided pursuant to the narrower definition is

  insufficient, and (b) the Court permits Apple to supplement its expert report within ten days of the

  production of any additional documents pursuant to a broader definition of the Corellium Apple

  Product. Apple further stated that, should it not be permitted to supplement its expert report

  following the production of further material from Corellium, then it will seek reconsideration of

  the ruling on its Motion to Compel. The parties agreed to this approach and further agreed that

  Corellium would not object to the service of a supplemental expert report from Apple’s expert
                                                   2
Case 9:19-cv-81160-RS Document 157 Entered on FLSD Docket 02/18/2020 Page 3 of 6



  served ten days after the production of any further documents, and Apple would not object to the

  service of a rebuttal supplemental expert report from Corellium’s expert served ten days after

  service of a supplemental expert report from Apple’s expert.

         6.      The Magistrate Judge accepted the agreement regarding the narrower term, but

  made clear that he could not rule on whether Apple would be permitted to submit a supplemental

  report and that only the District Judge could grant such relief. ECF No. 149 at 2–3.

         7.      Pursuant to the Parties’ agreement during the hearing, the Magistrate Judge ordered

  Corellium to produce all documents responsive to Apple’s First Set of RFPs based on the following

  definition of the “Corellium Apple Product”: “only those components of the Corellium platform

  that are responsible for handling iOS,” and to do so by February 24, 2020. Id. at 2. The Magistrate

  Judge further stated that: “Upon receipt of the additional information, and after its expert advises

  Apple of his or her interaction with the Corellium Apple Product, Apple will be permitted to seek

  additional discovery based on a broader definition of the Corellium Apple Product if Apple

  believes in good faith that Corellium’s production based on its narrower definition is insufficient.

  This must be done in a timely manner and in accordance with the pretrial deadlines in this case.”

  Id.

         8.      The Magistrate Judge further memorialized the Parties’ understanding that

  “Corellium will not object if Apple files a motion requesting 10 days from the date Apple receives

  any additional production from Corellium to file a supplemental expert report. Apple similarly

  will not object if Corellium files a motion seeking an additional 10 days to file its expert report or

  its rebuttal report, if necessary. The parties understand that any requested extension is ultimately

  subject to approval by the District Judge.” Id. at 2–3.

         9.      Finally, the Magistrate Judge stated that he will “re-address any remaining issues

  regarding Apple’s Motion at the February 27, 2020 discovery hearing.” Id. at 3.
                                                    3
Case 9:19-cv-81160-RS Document 157 Entered on FLSD Docket 02/18/2020 Page 4 of 6



         10.     The Court’s Scheduling Order requires the Parties to exchange expert witness

  reports on March 3, 2020. ECF No. 66 at 1. Rebuttal expert reports are due on April 3, 2020. Id.

         11.     In light of the above compromise, the Parties jointly request that the Court add a

  date to the scheduling order allowing Apple to serve a supplemental expert report no more than

  ten (10) days after any production of documents responsive to a broader definition of “Corellium

  Apple Product” that occurs after February 24, 2020. The Parties further request that the Court add

  a date to the scheduling order allowing Corellium to serve a supplemental rebuttal expert report

  ten (10) days after Apple serves any supplemental expert report, but no later than April 10, 2020.

         12.     The Parties seek this relief from the Court now because, as counsel for Apple stated

  during the hearing, should the Court deny this motion, Apple will immediately seek

  reconsideration of the ruling on its Motion to Compel.

         13.     A proposed order granting this motion is attached.

         WHEREFORE, the Parties respectfully move this Court to enter the attached proposed

  order, adding dates to the schedule for service of a supplemental expert report by Apple and a

  supplemental expert rebuttal report by Corellium.




                                                  4
Case 9:19-cv-81160-RS Document 157 Entered on FLSD Docket 02/18/2020 Page 5 of 6



   Dated: February 18, 2020                        Respectfully Submitted,


   Kathryn Ruemmler*                               s/ Martin B. Goldberg
   kathryn.ruemmler@lw.com                         Martin B. Goldberg
   Sarang Vijay Damle*                             Florida Bar No. 0827029
   sy.damle@lw.com                                 mgoldberg@lashgoldberg.com
   Elana Nightingale Dawson*                       rdiaz@lashgoldberg.com
   elana.nightingaledawson@lw.com                  Emily L. Pincow
   LATHAM & WATKINS LLP                            Florida Bar No. 1010370
   555 Eleventh Street NW, Suite 1000              epincow@lashgoldberg.com
   Washington, DC 20004                            gizquierdo@lashgoldberg.com
   (202) 637-2200 / (202) 637-2201 Fax             LASH & GOLDBERG LLP
                                                   100 Southeast Second Street
   Andrew M. Gass*                                 Miami, FL 33131
   andrew.gass@lw.com                              (305) 347-4040 / (305) 347-4050 Fax
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   *Admitted pro hac vice




                                 Attorneys for Plaintiff APPLE INC.




                                               5
Case 9:19-cv-81160-RS Document 157 Entered on FLSD Docket 02/18/2020 Page 6 of 6




                                    By: s/ Justin Levine
                                        JONATHAN VINE
                                        Florida Bar No.: 10966
                                        JUSTIN LEVINE
                                        Florida Bar No.: 106463
                                        LIZZA CONSTANTINE
                                        Florida Bar No.: 1002945
                                        COLE, SCOTT & KISSANE, P.A.
                                        Counsel for Defendant
                                        Esperante Building
                                        222 Lakeview Avenue, Suite 120
                                        West Palm Beach, Florida 33401
                                        Telephone (561) 383-9222
                                        Facsimile (561) 683-8977
                                        E-mail: jonathan.vine@csklegal.com
                                        E-mail: justin.levine@csklegal.com
                                        E-mail: lizza.constantine@csklegal.com

                                            and

                                       NORTON ROSE FULBRIGHT
                                       Counsel for Defendant
                                       2200 Ross Ave.
                                       Dallas, Texas 75201
                                       Telephone (214) 855-8000
                                       Facsimile (214) 855-8200
                                       Brett Govett, Pro hac vice
                                       E-mail: brett.govett@nortonrosefulbright.com
                                       Robert Greeson, Pro hac vice
                                       E-mail: robert.greeson@ nortonrosefulbright.com
                                       Jackie Baker, Pro hac vice
                                       E-mail: jackie.baker@nortonrosefulbright.com

                      Attorneys for Defendant CORELLIUM, LLC.




                                        6
